*340OPINION OF THE COURT
Per Curiam.
Respondent Richard D. Borzouye was admitted to the practice of law in the State of New York by the Second Judicial Department on February 25, 2004, under the name Richard Darius Borzouye. At all times relevant to this proceeding, he has maintained a law office within this Judicial Department.
The Departmental Disciplinary Committee moves for an order pursuant to Rules of the Appellate Division, First Department (22 NYCRR) § 603.4 (e) (1) (i), immediately suspending respondent from the practice of law until further order of the Court, due to his failure to cooperate with the Committee’s investigation into three complaints of professional misconduct which threatens the public interest.
The first client who filed a complaint retained respondent and paid him $1,500, but six days later terminated respondent’s services and asked for the return of his money and file due to difficulty in communicating with him; respondent failed to comply. The second client retained respondent, and subsequently learned that he had failed to appear on three of the five court dates, and was unprepared on the occasions when he did appear. The third client asserted that he had retained respondent in 2011, but respondent had neglected the case and misrepresented the status of the case. The Committee made numerous attempts to contact respondent, and then to serve him with a subpoena to appear with his client files for deposition, ultimately serving the subpoena by regular and certified mail. Respondent failed to appear or contact the Committee.
The Committee now seeks an immediate suspension of respondent from the practice of law, based upon his noncooperation. Although served with this motion, respondent has not responded.
Pursuant to 22 NYCRR 603.4 (e) (1) (i), this Court may suspend an attorney from the practice of law pending consideration of charges of professional misconduct, upon a finding that the attorney is guilty of professional misconduct immediately threatening the public interest, based upon “the attorney’s failure ... to comply with any lawful demand of this court or the Departmental Disciplinary Committee made in connection with any investigation.”
*341Respondent’s failure to submit written answers responding to the complaints, to appear for deposition pursuant to judicial subpoena, and to answer this motion, demonstrate a complete disregard for his duties as an attorney, constituting professional misconduct immediately threatening the public interest, which warrants his immediate suspension from the practice of law (see 22 NYCRR 603.4 [e] [1] [i]; Matter of Anyikwa, 109 AD3d 76 [1st Dept 2013]; Matter of Millstone, 88 AD3d 283, 285 [1st Dept 2011]).
Accordingly, the Committee’s motion should be granted and respondent suspended from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i), effective immediately, until such time as disciplinary matters pending before the Committee have been concluded and until the further order of this Court.
Friedman, J.R, Sweeny, Renwick, Andrias and Saxe, JJ., concur.
Respondent suspended from the practice of law, effective the date hereof, until such time as disciplinary proceedings pending before the Committee have been concluded, and until further order of this Court.